PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/207,962
Filing Date: 3 Dec 2018
Appellant(s): TELEFONAKTIEBOLAGET L M ERICSSON (PUBL)



__________________
Ron Ward
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 7-11-2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the FINAL Office action dated 2-11-2022 (and also reference Advisory dated 4-18-2022) from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
See Appeal filed 7-11-2022

NEW GROUNDS OF REJECTION
	Not Applicable

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
	Not applicable

(2) Response to Arguments

Background/Overview
	I.  Before the examiner addresses appellant’s arguments, he first wants to give some background and an overview of the application.
	At issue has been the concept of appellant’s limitation “..such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits..”.
	Puncturing is a well known concept that allows data bits to be inserted into a data stream whereby those inserted data bits essentially replace bits that were already in the data stream.   Hence, the data stream is broken into and data bits are replaced. 
	For example, if a data stream is composed of the letters A thru F and data bits 1 and 2 are punctured into that data stream, it would look as follows:
		A B C D E F  >>  A 1 C D 2 F
	NOTE that the B and E bits are replaced with bits 1 and 2.  
A similar, well known concept equated with puncturing is robbed-bit signaling, the least significant bit can be “robbed” and replaced with a signaling/control bit.

	The concept of multiplexing puts forth merging/combining WITHOUT replacing data bits.   If using the same previous example and multiplexing the A through F data stream with data bits 1 and 2, the following would occur:
		A B C D E F  >>  A B 1 C D 2 E F
	NOTE that the data stream is combined/merged with data bits 1 and 2.  
	So puncturing steals and replaces data bits in a data stream while multiplexing does NOT steal/replace but rather combines/merges data.
	Conceptually, one skilled can envision puncturing hardware and multiplexing hardware as follows:

    PNG
    media_image2.png
    450
    800
    media_image2.png
    Greyscale

	The top figure shows conceptually how puncturing breaks into the data stream and replaces bits B and C with bits 1 and 2.  
Multiplexing in the bottom figure shows how bits 1 and 2 are merged with bits A, B and C.  The stream is not broken into and no bits are stolen/replaced. 

	This overview is essential to the matters at hand, ie. does the examiner’s prior art put forth a design that does NOT puncture the data stream.   Meaning, if prior art shows multiplexing of same/similar data, then that isn’t puncturing because these two words have two different meanings.
	Another point to make is that the appellant can write a claim in any fashion they desire.  So instead of claiming what they are doing, the appellant has chosen instead to write what they are NOT doing.  
Hence any prior art that puts forth an alternate design and reads on the claim language.    Meaning, if prior art teaches combining bits together via multiplexing (which is not puncturing), then this would properly read on the claims.
	Appellant seemingly requires the examiner to find art that empirically states “does not puncture”, yet prior art that teaches multiplexing reads on the language since multiplexing is not puncturing (emphasis added).

	II. The examiner points out that the appellant argues the combination of prior art,  ie. he claims that Earnshaw teaches puncturing and then argues that Earnshaw’s design can’t be combined with other references that teach multiplexing of data.   Hence, the appellant is really arguing that they want a 35 USC 102 reference to be applied (because the examiner’s combination is valid, as will be discussed in detailed below).
	The appellant attempted to overcome the prior art references by stating that they all teach LTE which inherently requires puncturing (although he has not provided any empirical evidence/documentation to support that LTE requires puncturing).  
The examiner replied by noting that the prior art applied teaches support for various, other/different communications systems within the spirit and scope of their inventions (hence LTE is not the only communications system contemplated by the prior art which calls into question this argument).  The examiner stated that he was not persuaded and thought that the appellant should evaluate all these other communications systems to see if they required puncturing and provide specific arguments - the appellant did not provide that analysis (yet he now is asking the examiner to provide that analysis) – so he is asking the examiner to obviate his own references (?).
	The point here is that when the appellant made an argument that the prior art reference(s) only support LTE, the examiner pointed out that other communications are supported/contemplated by the prior art of record and suggested he investigate if the other communications systems require puncturing -- the appellant declined to further that argument’s line of reasoning, hence it was properly rebutted by the examiner.

	III.  Both Lee and Tiirola provide teachings of multiplexing which is NOT puncturing.   
Appellant’s argument(s) regarding Lee/Tiirola is “strange” since appellant concede that Tiirola’ s “..Para #20, taken alone, appears to be silent with respect to whether the multiplexing includes puncturing”.   So this is evidence enough that without specifically stating that puncturing is used/required, Tiirola teaches multiplexing, which is not puncturing.
The appellant states that LTE specifications require puncturing but has provided no evidence or documentation of this fact.   Similarly, Lee teaches support for other communications systems/standards as well, so this point is moot, since these other systems would not require puncturing much in the same way Tiirola does not state he must use puncturing.
	IV. The argument against Koo is based upon appellant’s (erroneous) arguments that claims 1, 7, 13 and 16 are allowable.   
The examiner disagrees with this/these arguments as based on the rebuttal both above and below.

	Before turning to the “Appeal issue #1” (Pages 5-7), the examiner FIRST addresses the ADDITIONAL REMARKS section (pages 7-10):
	A) The double patenting rejection is now obviated.  (Page 7)
The examiner thanks the appellant for sending in a signed Terminal Disclaimer.  This overcomes the double patenting rejection.

	B) Appellants do not have the burden of showing that each/every communication system described in Lee/Tiirola require puncturing.   (Page 8)
	The appellant opened the door to this “issue” when they stated that Earnshaw, Lee and Tiirola use LTE communications which requires puncturing and therefore are overcome/not pertinent.   Several points are made:
	i.  The appellant states that LTE requires puncturing but has not provided any reference or standard which shows this on paper.   This is akin to the appellant taking OFFICIAL NOTICE.   Where is the LTE standard page(s) that require puncturing?
	Note that the examiner took appellant’s statement as being correct and addressed this concern with secondary references.

	ii.  In an attempt by the appellant to overcome the references, he stated that Earnshaw/Lee/Tiirola used LTE (which requires puncturing).  The examiner’s response to the appellant (see Final, Advisory) was that Earnshaw, Lee and Tiirola all state that they allow for different/other communications systems to be used -- thusly, the LTE systems put forth in Earnshaw, Lee and Tiirola can be replaced with other communication systems and do not inherently require puncturing (since Lee nor Tiirola teaches puncturing, only multiplexing).   
The fact that Earnshaw/Lee/Tiirola stated that other communications systems can be used is evidence enough that they contemplated replacement of LTE’s puncturing by using multiplexing designs (which is not puncturing).  
These rebuttals above also address arguments B1 and B2 (page 8) – ie. examiner merely put forth that other communication systems could be used within the spirit/scope and that Lee/Tiirola contemplated using these other systems (which use multiplexing), hence LTE is not the only system design support and these other designs would use multiplexing as per Lee/Tiirola.
	Below shows passages from Earnshaw, Lee and Tiirola teaching that their designs can be modified, elements/structures replaced and other communication systems used to replace the one described (e.g. LTE, etc.).
EARNSHAW:   
[0141] While several embodiments have been provided in the present disclosure, it should be understood that the disclosed systems and methods may be embodied in many other specific forms without departing from the spirit or scope of the present disclosure. The present examples are to be considered as illustrative and not restrictive, and the intention is not to be limited to the details given herein. For example, the various elements or components may be combined or integrated in another system or certain features may be omitted, or not implemented.
[0142] Also, techniques, systems, subsystems and methods described and illustrated in the various embodiments as discrete or separate may be combined or integrated with other systems, modules, techniques, or methods without departing from the scope of the present disclosure. Other items shown or discussed as coupled or directly coupled or communicating with each other may be indirectly coupled or communicating through some interface, device, or intermediate component, whether electrically, mechanically, or otherwise. Other examples of changes, substitutions, and alterations are ascertainable by one skilled in the art and may be made without departing from the spirit and scope disclosed herein.

LEE:
[0024] Techniques, apparatus and systems described herein can be used in various wireless access technologies such as Code Division Multiple Access (CDMA), Frequency Division Multiple Access (FDMA), Time Division Multiple Access (TDMA), Orthogonal Frequency Division Multiple Access (OFDMA), Single Carrier Frequency Division Multiple Access (SC-FDMA), etc. The CDMA may be implemented with a radio technology such as Universal Terrestrial Radio Access (UTRA) or CDMA2000. The TDMA may be implemented with a radio technology such as Global System for Mobile communications (GSM)/General Packet Radio Service (GPRS)/Enhanced Data Rates for GSM Evolution (EDGE). The OFDMA may be implemented with a radio technology such as institute of electrical and electronics engineers (IEEE) 802.11 (Wi-Fi), IEEE 802.16 (WiMAX), IEEE 802-20, Evolved-UTRA (E-UTRA) etc. The UTRA is a part of a Universal Mobile Telecommunication System (UMTS). 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) is a part of an Evolved-UMTS (E-UMTS) using the E-UTRA. The 3GPP LTE employs the OFDMA in downlink (DL) and employs the SC-FDMA in uplink (UL). LTE-Advance (LTE-A) is an evolution of the 3GPP LTE. For clarity, this application focuses on the 3GPP LTE/LTE-A. However, technical features of the present invention are not limited thereto. For example, although the following description will be made based on a mobile communication system corresponding to a 3GPP LTE/LTE-A system, the following description can be applied to other mobile communication systems except unique features of the 3GPP LTE/LTE-A system.


[0119] It will be apparent to those skilled in the art that various modifications and variations can be made in the present invention without departing from the spirit or scope of the inventions. Thus, it is intended that the present invention covers the modifications and variations of this invention provided they come within the scope of the appended claims and their equivalents.


	TIIROLA:
[0055] The present invention is applicable to cellular or mobile communication systems defined above but also to other suitable communication systems. The protocols used, the specifications of cellular communication systems, their network elements, and terminal devices develop rapidly. Such development may require extra changes to the described embodiments. Therefore, all words and expressions should be interpreted broadly and they are intended to illustrate, not to restrict, the embodiment. It will be obvious to a person skilled in the art that, as technology advances, the inventive concept can be implemented in various ways. The invention and its embodiments are not limited to the examples described above but may vary within the scope of the claims.


	iii.  A stronger argument/position would have been the appellant providing evidence that these secondary communication systems all require puncturing – instead, appellant makes the argument but then attempts to turn the table by asking the examiner to investigate all the other systems for multiplexing (and not puncturing).   
	In essence, the appellant’s argument about LTE failed and he now does not want to address the other communication systems.
If the appellant is making an argument that these other systems are not within the spirit/scope of Earnshaw/Lee/Tiirola’s inventions, then he needs to provide evidence to persuade the examiner.   Otherwise, their broad teachings are evidence enough that other systems were contemplated and can be used with a multiplexing design (and not puncturing).

	C)  Appellants have not attacked the references individually. (Page 9)
	The appellant argues that the references have not been attacked individually as based on “mischaracterizations of Lee and Tiirola” (Page 9).   
The examiner has made no mischaracterizations of Lee/Tiirola.   The examiner noted that Earnshaw alluded to puncturing and he then provided secondary references that taught multiplexing of same/similar data bits (eg. CQI/CSI, Data and HARQ-ACK/etc.) instead of puncturing.  
The high level concept put forth in appellant’s claim(s) is that a data stream is to be transmitted (from sender to receiver) and that the data stream is not to be punctured with other data bits.   While Earnshaw does alluded to puncturing, the examiner has put forth secondary references that clearly and empirically multiplex same/similar data bits into a data stream (which is not puncturing). 

	D)  The alleged “negative” limitation should be given patentable weight (Pages 9-10)
	The examiner did give patentable weight to the applicant’s claim language as is evidenced by each/every limitation being addressed in his rejections (to include “not puncturing”).   His statement was that the claim leaves open the door myriad references to read on appellant’s claims simply by not the phrase “not puncturing” – which is non-optimal claim construction.
	This is akin to a claim that states: driving a car that does not use gasoline (and the examiner applies a car using a diesel engine).  

	The appellant claims they do not use puncturing.  The examiner has applied references that use multiplexing instead.   The appellant is literally arguing that they want the examiner to find a reference that empirically states “not puncturing”.   
The examiner’s burden is to find references that teach the concepts, which in the case of using the phrase “not puncturing” would be any design that can a) combine bits and b) not puncture.   The one method that easily came to mind was multiplexing.
	Hence one skilled could re-write appellant’s claim by stating “such that the coded HARQ-ACK bits are multiplexed with the coded data bits or coded CSI bits” to arrive at a similar design/concept.  
	 
	Earnshaw’s design alludes to combining bits into a stream with puncturing and Lee/Tiirola teach combining similar bits into a data stream that use multiplexing instead of puncturing.    One skilled sees that a proper 35 USC 103(s) rejection has been made and applied.

	E) To rebut a rejection under 35 USC 103(a) appellants are not required to point out “hard points absolutely showing that something is wrong/broken” in the combination of references.    (PAGE 10)
	The examiner’s point in making the comment was that the appellant’s arguments  are superficial in nature and only scratched the surface without providing any concrete evidence as to why the combination did not properly reject the claim limitations.
	The appellant argues that multiplexing is different (and cannot be substituted into Earnshaw’s design) yet there is nothing in the arguments that show why.  	Appellant’s arguments are merely pointing out that multiplexing is different than puncturing but show nothing about WHY or HOW the references cannot be combined.  	
They stated that the references use LTE (which requires puncturing – although no evidence was provided), yet the references provide support for other communication systems.
They stated that the negative limitation is not taught, yet multiplexing was put forth to show combining of data into a data stream without puncturing.   The use of multiplexing stems from the fact that the claim does not rule out using multiplexing, it only stated that puncturing is not used, hence multiplexing is a well known candidate technology that combines data streams without puncturing.

	The examiner’s rejection is based on the fact that Earnshaw teaches the majority of the claim but is silent on a) the order in which bits were combined/multiplexed and b) not using puncturing.
	Earnshaw’s design shows how data is combined and sent to a receive, Kim was applied to show data bits are multiplexed with CSI bits and then the HARQ-ACK bits are added while Lee/Tiirola were added to teach multiplexing to combine instead of puncturing.
	These references all allow for modifications to be made within the spirit and scope of their inventions, hence one skilled sees that the order to combine is adaptable while the use of multiplexing would be a more optimal manner to combine since certain data bits are not being replaced, thus losing their significance when received by the receiver). 

APPEAL ISSUE #1  Whether independent claims 1, 7, 13 and 16 are patentable under 35 USC 103(a)    (Pages 5-7)
The table below shows how the examiner applied references to reject each/every limitation found in claim 1 (and also the other independent claims 7, 13 and 16):
Claim 1:   A method of operating a wireless communication device, comprising: 

multiplexing coded Hybrid Automatic Repeat Request (HARQ) Acknowledgement (HARQ-ACK) bits, coded CSI bits, and coded data bits, 

wherein the multiplexing comprises: 
   assigning the coded CSI bits for transmission on a first set of resource elements in a physical uplink shared channel (PUSCH), and 

  thereafter assigning the coded HARQ-ACK bits and coded data bits for transmission on respective second and third sets of resource elements in the PUSCH, 

  wherein the first, second and third sets of resource elements do not include any of the same resource elements such that the coded HARQ-ACK bits do not puncture the coded data bits or coded CSI bits; and 

  transmitting the multiplexed coded HARQ-ACK bits, coded CSI bits, and coded data bits on the PUS<CH.

<  Earnshaw


<  Earnshaw



<  Earnshaw



<  Kim  (AAPA is pertinent as well)



< Tiirola / Lee




<  Earnshaw


	Appellant argues that Earnshaw does not teach/disclose “assigning... coded CSI bits for transmission on a first set of resource elements in a physical uplink shared channel (PUSCH), and thereafter assigning...coded HARQ-ACK bits and coded data bits for transmission on respective second and third sets of resource elements in the PUSCH, wherein the first, second and third sets of resource elements do not include any of the same resource elements.   Nowhere is this disclosed, taught or suggested in the proposed combination.  For example, Earnshaw discloses HARQ ACK/NACK messages that “punctur[e] coded symbols of UL-SCH data and/or CSI information." See Earnshaw at paragraph 109. Thus, the HARQ ACK/NACK messages and coded symbols are not assigned to exclusive sets of resource elements that do not include any of the same resource elements. Kim is similarly deficient. See, e.g., Kim at paragraph 74 (“HARQ-ACK bits are then inserted by puncturing data bits and/or CSI bits 4380.”) Lee and Tiirola, discussed in turn below, also fail to remedy the foregoing deficiencies of
Earnshaw and Kim.”.
	As argued by the examiner in the previous section, there is little here in terms of an argument, rather the appellant just states that the claim limitations are not taught/disclosed.   What specific parts are not taught?   Why do they disagree that they are not taught?  These appear to be “disagreement” rather than a pointed, technical argument(s).
	Nevertheless, the the examiner breaks the above into TWO sections:
i. Assigning... coded CSI bits for transmission on a first set of resource elements in a physical uplink shared channel (PUSCH), and thereafter assigning...coded HARQ-ACK bits and coded data bits for transmission on respective second and third sets of resource elements in the PUSCH, wherein the first, second and third sets of resource elements do not include any of the same resource elements.   Nowhere is this disclosed, taught or suggested in the proposed combination.
The examiner’s interpretation of the above limitation/concept essentially puts forth that the data streams/bits are transmitted on first, second and third resource elements and do not include any of the same resource elements.  Thusly, the rejection (Final, pages 14-15) put forth that Earnshaw’s design teaches specific carriers can be used to signal CSI and then be deactivated.  So if CSI bits are sent on a first set of resource elements and then it’s carrier is deactivated, that would only leave the other second/third carriers/resources to transmit HARQ-ACK bits and coded bits, which reads on the limitation.  
ii. For example, Earnshaw discloses HARQ ACK/NACK messages that “punctur[e] coded symbols of UL-SCH data and/or CSI information."  See Earnshaw at paragraph 109. Thus, the HARQ ACK/NACK messages and coded symbols are not assigned to exclusive sets of resource elements that do not include any of the same resource elements. Kim is similarly deficient. See, e.g., Kim at paragraph 74 (“HARQ-ACK bits are then inserted by puncturing data bits and/or CSI bits 4380.”) Lee and Tilrola, discussed in turn below, also fail to remedy the foregoing deficiencies of Earnshaw and Kim.”.
The examiner notes that Earnshaw’s design may allude to combining data bits into a data stream using puncturing BUT Lee/Tiirola clearly teach the use of multiplexing of data into a data stream (which does not puncture the data stream and replace bits with other bits).
Tiirola specifically shows that CQI Symbols, Data Symbols and ACK/NACK symbols are MULTIPLEXED into a combined data stream without puncturing.
Lee’s Figure 4 clearly shows data making its way down and into a channel interleaver (multiplexer) where none of the data is replaced due to puncturing.  Further note that figure 2 does not show a puncturing operation either.
A specific example of the above can be shown when combining Earnshaw with Lee/Tiirola.  Earnshaw’s figures 9a and 9b are shown below and put forth puncturing of data.  While they look identical, note that figure 9b uses the white/unshaded boxes to puncture in HARQ-ACK data (compare bottom left boxes in 9a and 9b – the box in 9a describes the white shade as CSI of CC2 while the box in 9b shows it as HARQ-ACK bits that are punctured into the stream):

    PNG
    media_image3.png
    823
    664
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    855
    674
    media_image4.png
    Greyscale



If one were to use a multiplexing design from Lee/Tiirola, then it would merely look at a resource/slot as one large bin to hold the CSI, HARQ-ACK and data bits whereupon they would all be multiplexed into that large bin (without puncturing, as shown below in at least Tiirola’s figure 2 and Lee’s figure 4).
From Tiirola:
    PNG
    media_image5.png
    563
    725
    media_image5.png
    Greyscale

From Lee:

    PNG
    media_image6.png
    713
    503
    media_image6.png
    Greyscale

Above shows Tiirola and Lee’s designs with multiplexing of CSI/CQI, Data, ACK/NACK/etc. data and NOT puncturing.   Nowhere do the figures show that data bits are stolen/replaced.   Tiirola clearly shows data bits are multiplexed together.  Lee shows a similar design.

SUMMARY:
	To summarize, the examiner has provided prior art that teaches the claim limitations by modifying prior art Earnshaw to cure his deficiencies by applying Kim to provide an exact order of multiplexing and Lee/Tiirola to teach multiplexing of data (and not puncturing).
	The appellant’s arguments are “superficial” in nature and do not really provide any technical analysis:
	i. Appellant’s arguments appear to merely disagree with the examiner’s rejection.  
	ii.  Appellant puts forth that both Tiirola and Lee are silent on teaching puncturing, hence puncturing is NOT contemplated and taught, which goes right to the examiner’s position.  Appellant is literally conceding that Tiirola and Lee do not teach puncturing since they are silent on puncturing (emphasis added) :
	Appellant’s statement regarding Tiirola:
The Examiner cited paragraph 20 of Tiirola as teaching multiplexing of data and
UCI without puncturing.  Paragraph 20, taken alone, appears to be silent with respect to
whether the multiplexing includes puncturing. Instead, the passage merely states, “UCI
such as HARQ-ACK and CSI is multiplexed with PUSCH.”   
	Appellant’s statement regarding Lee:
The Examiner cited paragraph 57 of Lee to support the argument that the
multiplexing of data and UCI described in Lee is done without overwriting the data.
However, paragraph 57 appears to be silent with respect to whether the multiplexing
includes such overwriting.   Instead, the passage merely states, “the UE may multiplex data (for example UL-SCH data) with the CSI and/or HARQ-ACK”  (Appeal, bottom of page 6)
	The examiner’s position is that if Tiirola and Lee do NOT explicitly teach puncturing, then all they do is multiplexing.
	iv.  Lastly, the prior art applied in the rejection of independent claims 1, 7, 13 and 16 address each/every limitation and combine to properly reject the claims as written.
The examiner has addressed all appellant’s arguments and believes the rejection should be affirmed.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        

Conferees:
/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414  
                                                                                                                                                                                                      /NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.